DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              GABOR SIMMONDS and LIZETTE OLAECHEA,
                           Appellants,

                                   v.

                        GRACE OLAECHEA,
                            Appellee.

                             No. 4D20-1506

                         [December 3, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE19-
013383 (13).

  Gabor Simmonds and Lizette Olaechea, Weston, pro se.

   Ricardo Corona, Ricardo M. Corona and Yung Truong of Corona Law
Firm, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.